Appeal Dismissed and Memorandum Opinion filed March 16, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00217-CR

                     WALTER PENDLETON, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                  On Appeal from the County Court at Law
                            Waller County, Texas
                      Trial Court Cause No. CC18-624

                         MEMORANDUM OPINION

      The record reflects this is an attempted appeal from a judgment where the
fine imposed does not exceed $100, exclusive of costs. See Tex. Code Crim. Proc.
art. 4.03. Appellant does not challenge the constitutionality of the statute or
ordinance on which the conviction was based. Id.; see also Alexander v. State, 240
S.W.3d 72, 75 (Tex. App.—Austin 2007, no pet.) (citing Ex parte Brand, 822
S.W.2d 636, 638 n. 3 (Tex. Crim. App. 1992)).
      On February 10, 2021, this court notified the parties that the appeal would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      We dismiss the appeal.



                                  PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2